t c summary opinion united_states tax_court charles wendell harkey sr and barbara anne harkey petitioners commissioner of internal revenue respondent v docket no 18187-02s filed date charles wendell harkey sr pro_se nancy e hooten for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_6330 and sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent references to sections other than sec_6330 and sec_6320 are to the internal_revenue_code_of_1986 as amended or in effect for and respondent issued to petitioners a notice_of_determination concerning collections action s under sec_6320 and or for unpaid federal income taxes and related liabilities for the taxable years and in the amounts per collection notices dated date of dollar_figure and dollar_figure respectively the issues for decision are whether petitioners are liable for the unpaid federal income taxes reported on their and delinquent income_tax returns we hold that they are whether petitioners are liable for a additions to tax under sec_6651 for failure to timely file their and income_tax returns b additions to tax under sec_6651 for failure to timely pay the unpaid tax reported on their and income_tax returns c an addition_to_tax under sec_6654 for failure to pay estimated_tax in and d interest in respect of their unpaid income_tax and related liabilities for the taxable years and we hold that they are whether respondent abused his discretion in determining that the levy action against petitioners may proceed we hold that he did not background some of the facts have been stipulated and they are so found petitioners resided in atlanta georgia at the time that their petition was filed with the court a petitioners’ liability for on or before date petitioners filed form_4868 extension of time to file u s individual_income_tax_return and were granted an automatic 4-month extension of time to file their federal_income_tax return for however petitioners did not file their form_1040 u s individual_income_tax_return until date some months after the due_date as extended see sec_6072 a on their income_tax return petitioners reported total_tax of dollar_figure total payments of dollar_figure and amount owed of dollar_figure petitioners did not enclose payment with their return of any part of the liability reported thereon on date respondent assessed against petitioners income_tax in the amount of dollar_figure an addition_to_tax under sec_6651 for failure to timely file in the amount of dollar_figure an addition_to_tax under sec_6651 for failure to timely pay in the amount of dollar_figure and interest in the amount of dollar_figure on that same day respondent sent petitioners a notice of balance due informing them that they had a liability for and requesting that they pay it petitioners failed to do so other than as mentioned in the following paragraph on date and date respondent applied overpayment credits from petitioners’ account for the taxable_year in the amounts of dollar_figure and dollar_figure respectively to petitioners’ outstanding liability for subsequently on date respondent posted another dollar_figure payment to petitioners’ account for other than the foregoing no credits or payments have been made to petitioners’ account for b petitioners’ liability for on date petitioners filed form_1040 for some months after its due_date see sec_6072 on their income_tax return petitioners reported total_tax of dollar_figure total payments of dollar_figure and amount owed of dollar_figure petitioners did not enclose payment with their return of any part of the liability reported thereon on date respondent assessed against petitioners income_tax in the amount of dollar_figure an addition_to_tax under sec_6654 for failure to pay estimated_tax in the amount of dollar_figure an addition_to_tax under sec_6651 for failure to timely file in the amount of dollar_figure an addition_to_tax under sec_6651 for failure to timely pay in the amount of dollar_figure and interest in the amount of dollar_figure also on july the amount owed included dollar_figure for estimated_tax penalty respondent sent petitioners a notice of balance due informing them that they had a liability for and requesting that they pay it petitioners have made no payments to their account for c collection-related matters at the administrative level on date respondent sent petitioners a final notice notice_of_intent_to_levy and notice of your right to a hearing in respect of their outstanding tax_liabilities for and on date petitioners filed with respondent form request for a collection_due_process_hearing the request stated only that i have never recieved sic notice of this tax on date an administrative hearing was conducted by respondent’s appeals_office in atlanta georgia at the administrative hearing petitioners repeated their assertion that they had not received any notice that there was tax due for either or petitioners also stated that they did not have any income_tax_liability for either of those years also discussed at the administrative hearing was an installment_agreement such collection alternative did not prove to be feasible however because as explained by the appeals officer in his case memo petitioners reserved the right to dispute the tax for the and tax_year s on date respondent sent petitioners a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination with regard to their tax_liabilities for and in the notice_of_determination the appeals_office stated that respondent’s determination to proceed with collection by way of levy should be sustained d petitioners’ petition on date petitioners filed a petition for lien or levy action under code sec_6320 or sec_6330 the petition in the petition petitioners allege as follows we claim we do not owe these taxes upon several requests to the internal_revenue_service they were unable to support their claim to notice_of_deficiency with any documentation other than a transcript my accountant has disposed of these records as well as barbara and myself the petitioners e pretrial developments after this case had been calendared for trial respondent filed a motion for summary_judgment the motion in the motion respondent alleged that the sole issue presented in this case is whether petitioners are precluded from challenging the liability they asserted on their originally filed returns in a collection_due_process_hearing relying on sec_6330 respondent took the position that petitioners were precluded as a matter of law from challenging the liabilities reported by them on their and returns respondent attached to his motion inter alia copies of petitioners’ federal_income_tax returns for and and a form_4340 certificate of assessments payments and other specified matters for each of the years in issue shortly before trial petitioners filed a response to respondent’s motion in their response petitioner charles wendell harkey alleged in part as follows i do not owe these taxes but have no supporting documents the irs has not presented me with any documents from the last ten years showing me that they have tried to collect which translates into i don’t owe these taxes and that this is harassment i have appealed this collection on that basis and will present this as my case on my court date of date when this case was called from the calendar at the trial session the court advised the parties that under the circumstances then extant the court was not inclined to rule on respondent’s motion and that the case would therefore proceed to trial the following day when this case was called for trial the parties tendered and the court filed a stipulation of facts attached to which were the same exhibits that accompanied respondent’s motion discussion at trial petitioners raised issues that arguably went beyond the scope of the issues defined in the petition cf rule b however respondent did not object accordingly we all rule references are to the tax_court rules_of_practice and procedure regard such issues as having been tried by consent and they shall be treated as if they had been raised in the petition see rule b a petitioners’ liability for unpaid taxes for the sake of convenience we shall assume without prejudice that petitioners may challenge the existence or amount of their underlying tax_liability for each of the years in issue petitioners’ challenge however is to no avail because at trial petitioners failed to introduce any evidence whatsoever that their tax_liabilities were other than what they themselves reported on their and federal_income_tax returns in addition the fact that petitioners or their accountant may have disposed of all of their records for and does not in any way absolve petitioners from liability for the income taxes that they themselves reported on their and federal_income_tax returns if petitioners disposed of all of their records before their liabilities were satisfied then petitioners have no one to blame but themselves if it was their accountant who did so then petitioners should look to him it is also no excuse to profess that i have never recieved sic notice of this tax after all the liabilities at issue are nothing other than the liabilities reported by petitioners themselves on their and delinquent income_tax returns finally we observe that the period of limitations on collection of petitioners’ outstanding liabilities for and has not expired sec_6502 accordingly the fact that respondent may not have taken collection action against petitioners immediately after assessment of the liabilities in issue is of no moment b petitioners’ liability for additions to tax and interest we turn now to what we understand to be petitioners’ contention that the court should review respondent’s failure to abate additions to tax penalties and interest with respect to and initially it should be recalled that petitioners filed their income_tax return some months late and did not enclose payment with their return of any part of the liability reported thereon consequently respondent assessed against petitioners an addition_to_tax under sec_6651 for failure to timely file and an addition_to_tax under sec_6651 for failure to timely pay similarly petitioners filed their income_tax return some months late did not enclose payment with their return of any part of the liability reported thereon and reported liability for an estimated_tax penalty consequently respondent assessed against petitioners an addition_to_tax under sec_6651 for failure to timely file an addition_to_tax under sec_6651 for failure to timely pay and an addition_to_tax under sec_6654 for failure to pay estimated_tax the record does not demonstrate that petitioners raised at the administrative hearing an issue concerning respondent’s failure to abate additions to tax we do not therefore consider any such issue see 120_tc_114 assuming without prejudice that petitioners did raise such an issue this court lacks jurisdiction to review petitioners’ request that we review any such failure id pincite n insofar as interest is concerned the record does not demonstrate that petitioners raised at the administrative hearing an issue concerning respondent’s failure to abate interest we do not therefore consider any such issue id pincite assuming without prejudice that petitioners did raise such an issue and that we have jurisdiction to consider it see id pincite n we conclude that petitioners have failed to prove that respondent abused his discretion in failing to abate interest indeed petitioners failed to establish any error or delay attributable to one of respondent’s officers’ or employees’ being erroneous or dilatory in performing a ministerial_act at trial petitioners made no effort to show that their failure to timely file or that their failure to timely pay was attributable to reasonable_cause and not willful neglect nor did petitioners make any effort to show that their failure to pay estimated_tax was statutorily excused similarly petitioners raised no issue regarding the computation of any of the additions to tax requiring the abatement of interest with respect to the taxable_year or see sec_6404 the fact that respondent assigned another dln document_locator_number to each of petitioners’ returns a few months after those returns were filed in apparently because they were balance-due returns does not by any stretch of the imagination satisfy petitioners’ burden_of_proof c did respondent abuse his discretion at the administrative hearing there was discussion concerning a possible installment_payment agreement petitioners however were not willing to enter into such an agreement because they continued to dispute their underlying liabilities for and for that same reason respondent was not willing to offer an installment_payment agreement as a collection alternative in rodriguez v commissioner tcmemo_2003_153 we held that it was not an abuse_of_discretion for the commissioner to decline to accept an offer_in_compromise as a collection alternative if the taxpayer had not filed all required income_tax returns indeed we stated the decision not to accept the offer_in_compromise submitted by petitioner on account of her failure_to_file all required returns was an entirely reasonable exercise of the commissioner’s discretion in administering the offer_in_compromise program id although the present case involves a potential installment_payment agreement and not an offer_in_compromise we think the deference shown in rodriguez v commissioner supra to the commissioner’s collection procedures applies equally to the present case specifically we do not think it is an abuse_of_discretion for the commissioner to decline to offer an installment_payment agreement to a taxpayer if the taxpayer continues to dispute the underlying liability after all an installment_payment agreement contemplates payment of an amount acknowledged as owed see internal_revenue_manual form 433-d installment_agreement see also sec_6159 sec_301_6159-1 proced admin regs in sum petitioners have failed to demonstrate that the proposed levy action is inappropriate that another collection alternative is more appropriate or that some other relevant issue adversely affects respondent’s proposed collection action respondent’s determination to proceed by levy with the collection of petitioners’ outstanding liabilities for and was not an abuse_of_discretion indeed it is hard to imagine that a taxpayer would even want to enter into an installment_payment agreement if the taxpayer not only disputed the underlying liability but wished to take that dispute to court d conclusion for the reasons discussed above respondent’s determination to proceed by levy with the collection of petitioners’ outstanding liabilities for and should be sustained and we so hold reviewed and adopted as the report of the small_tax_case division to give effect to the foregoing respondent’s motion for summary_judgment will be denied as moot and decision will be entered for respondent
